Citation Nr: 0821216	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a December 1987 rating decision or August 2001 rating 
decision that denied service connection for sleep apnea 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946 and from September 1947 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that did not find that the denial of 
service connection for sleep apnea in rating decisions in 
December 1987 and August 2001 was erroneous.   

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1. In a December 1987 rating decision, the RO denied 
entitlement to service connection for sleep apnea because the 
service medical records were negative for sleep apnea.  The 
veteran was notified of that decision and he did not file an 
appeal.

2.  In an August 2001 rating decision, the RO reopened the 
veteran's claim and denied entitlement to service connection 
for sleep apnea because the preponderance of the competent 
medical evidence did not provide a link between the veteran's 
current sleep apnea and claimed symptoms shown in service.  
The veteran was notified of that decision and he did not file 
an appeal.

3.  As to the December 1987 and August 2001 rating decisions, 
the veteran's allegation of CUE is that the evidence was not 
properly weighed and evaluated.


CONCLUSIONS OF LAW

1. The allegation of CUE in the December 1987 rating 
decision, which denied entitlement to service connection for 
sleep apnea, fails to meet the threshold pleading 
requirements for revision of the rating decision on the 
grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
3.105 (2007).

2. The allegation of CUE in the August 2001 rating decision, 
which denied entitlement to service connection for sleep 
apnea, fails to meet the threshold pleading requirements for 
revision of the rating decision on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutes and regulations generally 
setting forth VA's duties to assist and notify a claimant do 
not affect matters on appeal when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

An allegation of CUE is fundamentally different from other VA 
adjudicative determinations since it is not by itself a claim 
for benefits but rather a collateral attack against a prior 
final decision.  The notice and duty to assist provisions of 
the law and regulations are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the statutes and regulations generally setting forth VA's 
duties to assist and notify a claimant are not applicable in 
the present case.  Therefore, discussion of the notice 
provisions in this case is not required.  38 U.S.C.A. §§ 
5109A(a), (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).

The veteran argues that the prior rating decisions in 
December 1987 and August 2001 that denied service connection 
for sleep apnea were clearly and unmistakably erroneous.  In 
essence, he argues that there was ample evidence in the 
service medical records that indicated he had received care 
and treatment for the signs and symptoms of sleep apnea while 
on active duty.

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

In May 1987 the veteran submitted a claim for sleep apnea.  
At the time of the December 1987 RO decision, the record 
included the veteran's claim for benefits, his service 
medical records, a lay statement dated in October 1987 and a 
private medical record dated in September 1987.  The veteran 
did not appeal the decision and thus it became final.

Service medical records showed that in April 1966 the veteran 
complained of feeling tired all the time for the prior two 
weeks.  The diagnosis was to "take leave".  In June 1966 he 
still complained of being tired.  In a medical history in 
December 1966 he stated that he did not seem to have adequate 
energy.  He denied having or having had frequent trouble 
sleeping.  On examination no abnormality was noted.  In June 
1967 the veteran had complaints of feeling tired and 
listless.  He had a full night's sleep and at some point 
during the day he became fatigued.  An examination was 
essentially negative.  

The September 1987 private medical record had an impression 
of sleep apnea.  The record included a past medical history 
that noted the veteran had been seen by a doctor in 1983 for 
multiple conditions to include sleep apnea.  

The October 1987 lay statement from a co-worker during the 
period from 1982 to 1987 states that he had witnessed on a 
number of occasions that the veteran had been unable to stay 
awake during the normal course of business.  

The law that was in effect in December 1987 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, or during other than a period of war, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct.  38 U.S.C. § 310 
(1982); § 331 (1982 and Supp. IV 1986).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1987).

In a December 1987 rating decision the RO denied entitlement 
to service connection for sleep apnea.  The RO found the 
service medical records were negative for claimed sleep 
apnea.  The veteran did not appeal this decision and thus it 
became final.

The veteran submitted a claim to reopen in March 2001 with 
statements from three physicians.  In the August 2001 rating 
decision, the RO reopened the veteran's claim and denied 
entitlement to service connection for sleep apnea.  Evidence 
of record at the time of the August 2001 rating decision 
included the evidence previously considered and in addition, 
statements from the veteran, duplicate copies of service 
medical records, a February 1995 private medical statement, a 
January 2001 medical statement from a private family practice 
physician, a February 2001 medical statement from a private 
family practice physician, a February 2001 medical statement 
from a private Board Certified Sleep Specialist and a July 
2001 VA examination report.   

A private physician wrote in February 1995 describing the 
veteran's medical problems to include sleep apnea as 
demonstrated by a sleep study.  

The statements from the three private physicians discuss the 
connection or possible connection between military service 
and the veteran's sleep apnea.  The VA examiner at the July 
VA examination provided an opinion on the relationship 
between the veteran's military service and the veteran's 
sleep apnea. 

The law that was in effect in August 2001 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, or during other than a period of war, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
and drugs.  38 U.S.C. §§ 1110, 1131 (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2001).

The RO discussed the medical opinions and found that a 
private family practice physician opined that the veteran was 
"suffering from symptoms of obstructive sleep apnea during 
his military service," the opinion of a second family 
practice physician that it "certainly does look as though" 
the veteran was developing symptoms of sleep apnea during 
military service, and the opinion of a Board certified sleep 
specialist that obstructive sleep apnea "may have been a 
causative factor" for the veteran's sleepiness demonstrated 
on military medical records from the 1960's.  The RO gave the 
opinion of the Board certified sleep specialist due to his 
expertise as much weight as the opinions of both family 
practice physicians.  The RO found that to say that sleep 
apnea "may have been a causative factor" for the veteran's 
symptoms of tiredness on several occasions during military 
service in 1966 and 1967 did not establish a link between 
sleep apnea and military service.  The RO noted that the VA 
examiner found no positive link between the veteran's 
military service and his sleep apnea.  The VA examiner's 
comments suggested that to make such a link, given the 
limitations of current evidence and the time period involved, 
would be speculative.  The RO considered that only one of the 
four physicians providing opinions had asserted his belief 
that there was a clear link between the claimed condition and 
military service and therefore denied entitlement to service 
connection for sleep apnea.  The veteran was notified of the 
decision; however, he did not appeal and the decision became 
final.

On the basis of this evidence, the Board finds that a valid 
claim of CUE has not been submitted.  The veteran has not 
explained what evidence was not before the RO or what law was 
not correctly applied to result in CUE.  Thus, the Board 
cannot conclude that the December 1987 and August 2001 RO 
decisions were clearly and unmistakably erroneous.  The claim 
of CUE in the December 1987 and August 2001 rating decisions 
essentially seeks to have the Board reweigh the evidence.  
However, the December 1987 and August 2001 RO decisions 
considered the veteran's service medical records and post-
service medical evidence in their entirety.  The current CUE 
claim would have the Board reweigh that evidence and arrive 
at a different conclusion.  A disagreement as to how the 
facts were weighed or evaluated does not raise a valid claim 
of CUE.  Crippen v. Brown, 9 Vet. App. 412 (1996); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

In sum, the veteran did not establish a valid claim of CUE in 
the December 1987 and August 2001 rating decisions based on 
mere disagreement with how the facts were weighed, absent 
identification of evidence not before the RO or an error in 
the RO's application of the law.  The Board finds that the 
veteran has not set forth allegations of clear and 
unmistakable error, either of fact or law, in the December 
1987 and August 2001 rating decisions and the claim for 
revision of those decisions based on CUE shall be dismissed 
without prejudice to refiling.  See Simmons v. Principi, 17 
Vet. App. 104 (2003); DAV v. Gober, 234 F.3d 682, 699 (Fed. 
Cir. 2000).  


ORDER

The claim for revision of the December 1987 rating decision 
on the grounds of CUE is dismissed without prejudice to 
refiling.

The claim for revision of the August 2001 rating decision on 
the grounds of CUE is dismissed without prejudice to 
refiling.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


